On May 4, 2004, the Defendant was sentenced for Count I: Forgery (Common Scheme), a felony, in violation of Section 45-6-325(1)(b) and (4)(1999), MCA to Seven (7) years to Montana State Prison, with all time suspended, to run concurrently with any other sentence the Defendant is presently serving; and other terms and conditions outlined in the Sentence given May 4, 2004.
On March 3, 2010, the Defendant was sentenced for Count I: Forgery (Common Scheme), a felony, in violation of Section 45-6-325(1)(b) and (4)(1999), MCA the Court revoked the Defendant’s previous sentence and resentenced the Defendant to Seven (7) years to Montana State Prison, with all time suspended, the same conditions as previously imposed shall remain in effect; if Defendant pays off his restitution in fill, he may petition the court for early release; given credit for 6 days for time already served; and other terms and conditions given in the Evidentiaiy and Dispositional Order on March 3,2010.
*26DATED this 31st day of March, 2014.
On October 21,2013, the Defendant was sentenced for Count I: Forgery (Common Scheme), a felony, in violation of Section 45-6-325(1)(b) and (4)(1999), MCA, the Court revoked the Defendant’s previous sentence and sentenced the Defendant to Seven (7) years to Montana State Prison, with Three (3) years suspended; Defendant is given credit for 274 days for time already served; and other terms and conditions given in the Evidentiary and Dispositional Order on October 21, 2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Crossroads Correctional Center in Shelby, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.